DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                             JOE MAGRINI,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                             No. 2D21-916



                         September 29, 2021

Appeal pursuant to Fla. R. App. P.9.141(b)(2) from the Circuit Court
for Sarasota County; Debra Johnes Riva Judge.

Joseph K. Magrini, pro se.


PER CURIAM.

     Affirmed.

KHOUZAM, LUCAS, and, ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.